Exhibit 10.4
CONSTANT CONTACT, INC.
Amendment to Constant Contact, Inc. 2007 Employee Stock Purchase Plan
The 2007 Employee Stock Purchase Plan of Constant Contact, Inc. be, and hereby
is, amended by deleting Section 4 thereof in its entirety and substituting in
lieu thereof the following:
          “4.      Participation. An employee eligible on the Offering
Commencement Date of any Offering may participate in such Offering by providing
the required information to the Company. The required information will include a
payroll deduction authorization form, which will authorize a regular payroll
deduction from the Compensation received by the employee during the Plan Period,
and such other information as the Company shall determine is appropriate. The
deadline for submitting the required information prior to the applicable
Offering Commencement Date shall be determined by the Company. The term
“Compensation” means the amount of money reportable on the employee’s Federal
Income Tax Withholding Statement, excluding allowances and reimbursements for
expenses such as relocation allowances for travel expenses, income or gains
associated with the grant or vesting of restricted stock, income or gains on the
exercise of Company stock options or stock appreciation rights, and similar
items, whether or not shown on the employee’s Federal Income Tax Withholding
Statement, but including, in the case of salespersons, sales commissions to the
extent determined by the Board or the Committee.”

